DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending. 

Response to Arguments
The rejections of the Non-Final office action mailed 5/24/2022 have been overcome
by the applicant's arguments and amendment.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Guoqiang Li et al., "Circular convolution parallel extreme learning machine for modeling boiler efficiency for a 300 MW CFBB" discloses a model for a boiler by applying machine learning machine with a double parallel forward neural network is proposed. The model enabled high prediction accuracy with fast learning speed and very good repeatability in learning ability.
Collins et al., US 2017/0017212 discloses boiler parameters as inputs and outputs to apply to a neural network for controlling the boilers with adjusted the fuel rate and damper angle to seek both optimal burning efficiency and allowable carbon levels.
Na et al., KR 10-1810968 discloses a processor based boiler optimization system that stores the control values for controlling each burner and can adapt in real time the optimal control value. 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 11:
the plurality of optimal models including an optimal model having a lowest cumulative precision among the stored plurality of optimal models, the fixed model having confirmed performance and being generated based on operation data of the power plant collected as long term data over a period of more than one month, the database having a hierarchical structure in which the plurality of optimal models are sequentially stored in respective layers from a highest layer to a lowest layer in the order being determined as an optimal model…deriving a boiler combustion model that is trained based on the set input data, the set output data, and a structure of the fixed model…determining that the derived boiler combustion model is one of the plurality of optimal models stored in the database, if the determined precision of the derived boiler combustion model has a level higher than a preset precision level” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148